                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


 TERRENCE CARTER,

       Petitioner,
                                                    Case No. 2:15-cv-151
 v.
                                                    HONORABLE PAUL L. MALONEY
 DUNCAN MACLAREN,

       Respondent.
 ____________________________/

                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that Judgment is entered.




Dated: January 7, 2019                                    /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
